Citation Nr: 1637666	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for gout in the left and right feet.

4. Entitlement to service connection for orthopedic disabilities of the left and right feet.

5. Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to April 1982, as well as subsequent periods of National Guard service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in relevant part denied service connection for a bilateral foot disability, a low back disability, a neck disability, and hypertension.

This case was previously before the Board in February 2015, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for orthopedic disabilities of the feet and for hypertension to include as secondary to PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability is not shown to have been incurred in or aggravated by active duty, active duty for training (ACDUTRA), or INACDUTRA (inactive duty training) service, to include as a result of a motor vehicle accident.

2.  The Veteran's neck disability is not shown to have been incurred in or aggravated by active duty, ACDUTRA, or INACDUTRA service, to include as a result of a motor vehicle accident.

3.  The Veteran's gout in his feet is not shown to have been incurred in or aggravated by active duty, ACDUTRA, or INACDUTRA service, to include as a result of the diet provided by the Army.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, (2016).

3.  The criteria for service connection for gout in either foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In September 2011, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Board notes that the Veteran's service treatment records from his active duty service period of 1979 to 1982 are not of record and that further efforts to obtain them have been deemed futile.  The Board notes that the Veteran has not reported any injuries or treatment occurring during his active duty service with respect to the claims on appeal.  The Veteran was afforded VA examinations in November 2015.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309 (a), including arthritis or degenerative joint disease, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309 (a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required. Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Id. at 1337.

Facts and Analysis

Back

The Veteran seeks service connection for a low back disability which he asserts was incurred during his National Guard service.  Specifically, he stated that in 1995, while attending "summer camp," he was a passenger in a military vehicle driving at night using blackout drive which hit a rock, causing his head to impact the windshield.  He was not wearing his seatbelt or a helmet at the time.  He was treated for lacerations of his head, but states he did not report any other injuries because he knew he would be in trouble for not using safety equipment.  However, over the years since the accident he had experienced multiple symptoms which eventually resulted in injections of spinal cord at the low back and neck areas, neck surgery, and symptoms of compressed discs in his back.

As noted above, the Veteran's service treatment records from his active duty service period of 1979 to 1982 are not in the claims file and a finding of unavailability has been made.  However, the Veteran has not reported any injuries or treatment occurring during his active duty service with respect to his low back.

The Veteran asserted in a November 2011 statement that he had chosen not to have surgery on his low back because of fear that he would not be able to work or function afterward.  He still experienced back pain and paralysis in right leg which were severe enough that he had to quit his job as a police officer and his career in the National Guard for something less demanding.  He stated that his entire right thigh is numb and had been for 16 years, that physical exertions causes burning pain shooting down his leg, and that he has pain with prolonged standing or walking on hard surfaces and repeated bending at the waist.  His pain had kept him from exercising which caused him to gain over 50 pounds since the incident.

The Veteran's National Guard treatment records show that in March 1995 the Veteran was in a motor vehicle accident as described above.  He complained to emergency personnel of a headache but denied any nausea, dizziness, neck pain or back pain.  No deformities of the head or neck were observed on examination.  His abrasions were treated and he was prescribed aspirin for the pain.

A note from a physical examination during National Guard service in December 1997 indicated that the Veteran had a "shrunk disk" in the low back and was being treated with anti-inflammatories.  A medical review board was recommended.  

A March 2001 VA treatment note referred to an accident the Veteran suffered in the National Guard which subsequently caused him "a minor amount of periodic low back pain and some progressive numbness over his right thigh which may or may not be attributable to the motor vehicle accident."  The provider noted that the Veteran's low back pain had significantly increased in the previous three weeks after "hurriedly" entered his police car one evening.  The provider cited an MRI report from the time of the Veteran's accident in the National Guard "in 1997" as showing no prominent findings and no indication of disk herniation or extrusion at L5-S1.  However, a recent MRI showed degenerative L5-S1 disk disease with a broad-based disk bulge and a posterior annular tear, "which seems to represent either a new finding or at least a progression of previous findings."

The record shows that the Veteran has continued to receive treatment for low back pain and stiffness, in particular with epidural steroid injections.  

A November 2015 VA examination noted that the Veteran reported first having low back pain while in the infantry and wearing a ruck sack.  He later on left the National Guard because of back pain and stated he did not have an injury in the National Guard or on active duty before that.  He stated that he was first diagnosed with degenerative disc disease in the 1980s and he was treated with ibuprofen.  He stated that he had experienced low back pain ever since, located in the low back with intermittent episodes of pain radiating down the left leg.  His pain was worse with prolonged standing, getting up and down out of a car or chair, and bending, especially doing yard work.  His pain was accompanied by stiffness.  On examination he had mild limitation of motion (loss of 5 degrees of lateral flexion bilaterally) and mild left-sided paravertebral tenderness to palpation.  The examiner diagnosed degenerative arthritis of the spine and noted that the Veteran used stretching, painkillers, and anti-inflammatory medication to treat the symptoms and used a cane and avoided long car rides during pain flare-ups.  

The examiner offered the opinion that the Veteran's low back disability was not related to his active duty, ACDUTRA, or INACDUTRA service, to include the 1995 motor vehicle accident.  Specifically, the examiner noted that the Veteran had no record of any injury during active duty service, no complaints or findings of back pain or injury at the time of the accident in National Guard service, and there was no evidence of any back disability which pre-existed either his active duty or National Guard service which could have been aggravated thereby.  Based on the lack of evidence, the VA examiner stated that the Veteran's low back disability was not related to, caused by, or aggravated any period of service.  

Based on all of the evidence of record, to include that set forth above, the Board finds that service connection for a low back disability is not warranted.  While the Veteran's active duty service treatment records are not available, the Veteran has not reported any specific injuries or treatment for the low back during this period of service.  He has stated that he had some back pain during long marches with a heavy ruck sack.  However the record does not show that the Veteran was ever treated for or diagnosed with any low back problems prior to his National Guard service.  As such, direct service connection with respect to the Veteran's active duty service period of 1978 to 1982 has not been established.  In addition, the evidence does not show that the Veteran had a back disability prior to his active duty service which could have been aggravated therein.  Nor does the record show that he sustained any back injury between his active duty service and his National Guard service which could have been aggravated during ACDUTRA and INACDUTRA service in the National Guard.

The Veteran has specifically cited his motor vehicle accident during blackout conditions in the National Guard as the likely cause of his low back disability.  The record shows that at the time of this accident in March 1995 the Veteran denied having any back pain and no obvious deformity was seen by the medics.  A 1997 MRI report was cited by treating providers in 2001 as showing no prominent abnormalities and no disk herniation or extrusion, as compared to a 2001 MRI which showed a degenerative disk abnormality at L5-S1.  The providers in 2001 noted that the Veteran's current complaints of pain were specifically triggered by an incident getting into his police car a few weeks prior.  While the Veteran has expressed his personal opinion regarding the link between the motor vehicle accident in National Guard service and his current low back disability, he is not shown to have the education or experience necessary to offer an expert medical opinion as to the causation of his disability.  The Veteran's own statements in 2001 further indicate that any back pain experienced prior to the police car incident was mild and intermittent as compared to the ongoing severe pain since.

The only competent medical evidence of record with respect to the cause of the Veteran's low back disability is against the Veteran's claim of service connection.  Specifically, the November 2015 VA examiner noted that the Veteran denied any back pain at the time of the motor vehicle accident in service.  The examiner did review the December 1997 MRI and felt that it showed early degeneration (although the treating providers in 2001 had cited the same MRI as having no significant findings) but could find no other discussion as prior history or symptomatology with respect to the ordering of the MRI.  Based on a review of the medical record, the examiner was of the opinion that the Veteran's low back disability was not caused or aggravated by any period of service.  Notably, the Veteran has not provided any competent medical evidence to the contrary.  

Although the Veteran claimed he injured his back in the motor vehicle accident but did not report that injury because he was afraid of getting into trouble for not wearing a seat belt, the record shows the Veteran did report head pain following the accident; thus, it does not appear the Veteran feared repercussions from reporting that he was injured at the time of the motor vehicle accident.  Moreover, statements made to medical providers are inherently credible as it is presumed that a person will report his complaints truthfully in order to receive appropriate medical treatment.  Thus, the Board finds the Veteran's 1995 report of only head pain and no back pain or injury at the time of the motor vehicle accident in service to be more credible than his current claim of incurring a back injury at that time.  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Board acknowledges the provisions of 38 C.F.R. §§ 3.307 and 3.309 with respect to presumptive service connection for arthritis, which is the diagnosis applied to the Veteran's low back disability.  However, the evidence does not show that the Veteran's arthritis of the low back had manifested to a compensable degree within one year of separation from active duty service, that is, by May 1983.  The record does show that the Veteran had periods of National Guard service up to 1998, consisting of a few days or at most a few weeks at a time.  And the first evidence of arthritis in the low back, as set forth in the November 2015 VA examination report, is that of the December 1997 MRI.  However, the presumption of service connection set forth in 38 C.F.R. §§ 3.307 and 3.309 does not apply to periods of ACDUTRA because the presumption, by definition "applies where there is no evidence that a condition began in or was aggravated during the relevant period of service" but a claim based on a period of ACDUTRA requires that there "be some evidence that [the] condition was "incurred or aggravated" during the relevant period of service."  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) (citing 38 U.S.C.A. §§ 101(24)(B), 1112, 1137) (emphasis in original).  "These circumstances are necessarily mutually exclusive-it is not possible for there to be both no evidence and some evidence of in-service incurrence of a condition."  Id. (emphasis in original).  Therefore, service connection on a presumptive basis is likewise not warranted here.

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In this case, nexus has not been established.  Inasmuch as the preponderance of the evidence is against the claim of service connection for a low back disability, the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Neck

The Veteran also seeks service connection for a neck disability.  As noted above, the Veteran's service treatment records from his active duty service in 1978 to 1982 are not of record, but the Veteran has not reported any injury or treatment related to his neck during that period of service.  Rather, the Veteran has linked his neck disability to the 1995 motor vehicle accident which occurred during his National Guard service, as discussed in the segment regarding a low back disability above.

In a written statement submitted in November 2011, the Veteran stated that he had been treated with spinal injections in his neck and back along with surgery in his neck to place a titanium plate to help alleviate his pain.  He continues to experience severe neck pain as well as numbness in his fingers. 

At the November 2015 VA examination, the Veteran reported that he first began to have neck problems while in the National Guard when he was in a motor vehicle accident and impacted the windshield.  He was treated at the scene by medics and later that night had bad neck pain.  A few months later he noticed weakness in his hands and tingling in his thumb and index finger.  He sought treatment and after an EMG and an MRI of the neck he was told he had compressed discs in the neck.  He underwent surgery for that in 2000, after which his radicular symptoms in his arms resolved, although he continued to have neck pain.  On physical examination, the Veteran demonstrated mild limitation of motion (a loss of 10 degrees of right lateral flexion and 10 degrees of 1eft lateral rotation).  He had mild paravertebral tenderness to palpation of the cervical spine.  On testing he exhibited no neurological or radicular symptoms in his arms or hands.  The VA examiner diagnosed degenerative arthritis of the cervical spine.  

The examiner expressed the opinion that the Veteran's neck disability was not related to his active duty, ACDUTRA, or INACDUTRA service, to include the 1995 motor vehicle accident.  Specifically, the examiner noted that the Veteran had no record of any injury during active duty service, no complaints or findings of neck pain or injury at the time of the accident in National Guard service, and there was no evidence of any neck disability which pre-existed either his active duty or National Guard service which could have been aggravated thereby.  Based on the lack of evidence, the VA examiner stated that the Veteran's neck disability was not related to, caused by, or aggravated any period of service.  

Based on all of the evidence of record, to include that set forth above, the Board finds that service connection for a neck disability is not warranted.  This conclusion is based on the same considerations set forth above with respect to the Veteran's low back disability.  Specifically, the Veteran has not shown to have ever been treated for of diagnosed with any neck problems prior to his National Guard service.  Although the Veteran has cited the motor vehicle accident during his National Guard service as the likely cause of his neck disability, at the time of the accident he denied having any neck pain and the medics noted no evidence of injury to the neck.  Again, for the reasons expressed above, the Board finds the Veteran's statements denying a neck injury at the time of the motor vehicle accident to be more credible than the current statements indicating that he injured his neck at the time of the motor vehicle accident.  The only competent medical evidence of record with respect to the cause of the Veteran's neck disability is that of the November 2015 VA examination and is against the Veteran's claim of service connection.  Notably, the Veteran has not provided any competent medical evidence to the contrary.  

Again, the Board acknowledges the provisions of 38 C.F.R. §§ 3.307 and 3.309 with respect to presumptive service connection for arthritis, which is the diagnosis applied to the Veteran's neck or cervical spine disability.  However, just as with the low back disability, the neck disability is not shown to have manifested to a compensable degree within one year of separation from active duty service and the presumptive period of 38 C.F.R. §§ 3.307 and 3.309 does not apply to his periods of ACDUTRA under Smith.  

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In this case, nexus has not been established.  Inasmuch as the preponderance of the evidence is against the claim of service connection for a neck disability, the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Gout

The Veteran has been pursuing a claim of service connection for foot disabilities, originally cited as one foot only but later expanded to both feet.  He has cited both orthopedic-type disabilities, for which surgery has been performed, and gout, as the bases of his claim.  In a written submission in November 2011, the Veteran described the claim as related to "heel/gout issue."  A recent submission asked for the gout claim to be considered separately from the claim for orthopedic disabilities.  Inasmuch as the Veteran's claim was for foot disabilities, the Board has determined that the proper procedure is to address the gout separately from the orthopedic diagnoses in the feet; as this is both the most liberal reading of the claim and is in accordance with the Veteran's expressed wishes, there is no resulting prejudice to the Veteran.

As noted above, the Veteran's service treatment records from his active duty service in 1978 to 1982 are not of record, but he has not reported receiving any treatment or diagnosis of gout during that period.  In the written submission in November 2011, the Veteran stated that he had been suffering with gout since February 1979, a condition he stated was brought on by the diet the Army provided.  He described the disability as resulting in severe pain during flare-ups which was unrelieved by pain medication.  He was taking preventative medicine, but that was apparently not working.  When he had a flare-up, the level of pain was debilitating and he could not walk.  The gout affected both feet, as opposed to just the right foot as noted in the original claim filed.  

In a written submission also in November 2011, the Veteran's wife noted that she had known him for 23 years and that they had been married for 20 years.  She stated that he suffered greatly from gout and had for as long as she had known him.

At the November 2015 VA examination, the Veteran related a history of gout, but the disability was not present, and the Veteran stated that his last flare-up had been 3 years prior, or in approximately 2012.  The examiner noted that current peer-reviewed medical literature did not support an etiological link between gout and the diet provided by the Army, and noted that if the link existed then the Veteran's gout would have resolved when he was discharged from service.  Instead, there was no evidence that the Veteran had gout while on active duty, ACDUTRA or INACDUTRA.  Therefore, the examiner offered the opinion that the Veteran's gout, if included in the current diagnoses, would be considered less likely than not related to active duty ACDUTRA or INACDUTRA or in any other way related to active service.

Based on the evidence set forth above, the Board finds that service connection for gout in either foot is not warranted.  Other than the Veteran's own statement asserting that his gout was the result of his diet in the Army, there has been no other evidence submitted which discusses any link between the Veteran's gout and his military service of any kind.  The statement of the Veteran's wife indicated that he had suffered with gout the whole time she had known him, since approximately 1988; this statement alone is not sufficient to link the incurrence date of this disability to active duty service which ended in 1982.  Also, the Veteran is not shown to have the education or expertise necessary to be considered competent to offer an expert opinion on the question of causation of gout, and the Veteran's lay opinion has been contradicted by the VA examination in November 2015.  The Board notes that the VA examiner does have the medical education and experience necessary to offer an expert opinion as to the cause of medical disabilities and this opinion is therefore entitled to more evidentiary weight than that of the Veteran himself.  As such, the preponderance of the evidence is against the claim of service connection for gout and the benefit of the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for gout in either foot is denied.


REMAND

As discussed above, the Veteran seeks service connection for disabilities affecting both feet, including orthopedic disabilities.  While an examination and opinion were obtained on remand with respect to this claim, additional information and medical evidence has been received which requires an addendum opinion.  Specifically, the Veteran has submitted a statement from his doctor diagnosing Haglund deformity and stating that this condition can be caused or aggravated by wearing ill-fitting footwear such as combat boots.  The examiner also noted that the Veteran had also undergone an osteotomy of his left calcaneus with debridement and reattachment of the Achilles tendon in April 2016.  An addendum opinion from the examiner of record or a similarly qualified provider with respect to this diagnosis should be obtained on remand.

The Veteran also seeks service connection for hypertension, to include as secondary to service-connected disabilities.  The prior examination and opinion only addressed the question of direct service connection.  However, on remand, service connection was granted for PTSD, rated as 50 percent disabling, and the question of secondary service connection as a result of PTSD has not yet been addressed.  The Veteran has stated that he experiences spikes in blood pressure for which he has been treated in the emergency room, that were determined to be due to panic attacks related to his PTSD.  An opinion as whether his hypertension was caused or aggravated by his PTSD is necessary on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner of record or a similarly qualified provider.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The opinion should address whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's diagnosis of Haglund's deformity was caused or aggravated (that is, permanently worsened beyond the normal course of the condition) by the Veteran's military service, to specifically include wearing combat boots without internal support during long marches and while running.

The provider should also address any other orthopedic diagnosis of record with respect to the Veteran's feet and answer the same question, that is, whether it is at least as likely as not (probability 50 percent or greater) that the disability was caused or aggravated (that is, permanently worsened beyond the normal course of the condition) by the Veteran's military service, to specifically include wearing combat boots without internal support during long marches and while running.

The provider should specifically review the private medical records and private opinions with respect to all orthopedic disabilities of the foot and should address the significance thereof, if any.

A rationale or explanation should be provided for all opinions offered.  A complete copy of the record or access to the entire electronic claims file should be provided.

2.  Obtain an addendum opinion from the VA examiner of record or a similarly qualified provider with respect to the Veteran's claim of service connection for hypertension in particularly with relation to his PTSD.  The need for an additional examination of the Veteran, or additional opinion by a practitioner of another specialty (to include mental health) is left to the discretion of the clinician selected to write the addendum opinion.

The opinion should address whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's hypertension was caused or aggravated (permanently worsened beyond the normal course of the condition) as a result of the Veteran's PTSD and his related symptoms.  The provider is instructed that the date of the grant of service connection for PTSD and the date of diagnosis of PTSD are not material to this opinion; rather, the opinion should be based on the time frame in which symptoms related to PTSD were first manifested by the Veteran.

The provider should also review and comment on the significance, if any, of the Veteran's emergency room treatment for chest pain and shortness of breath, complaints which were subsequently attributed to panic attacks.  The provider should include in the discussion any episodes of increased blood pressure related to panic attacks or anxiety-type reactions by the Veteran.  The provider should include citations to any relevant medical research or articles with respect to any connection between long-term PTSD symptoms and hypertension.

A rationale or explanation should be provided for all opinions offered.   A complete copy of the record or access to the entire electronic claims file should be provided.

3. The AOJ should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


